 



Exhibit 10

Prescient Applied Intelligence, Inc.,

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS SUCH TRANSACTION HAS BEEN
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR PRESCIENT APPLIED INTELLIGENCE, INC., SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL SATISFACTORY TO IT STATING THAT SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

U.S. $250,000   Date: April 28th, 2005
West Chester, PA    

      1. Amount. PRESCIENT APPLIED INTELLIGENCE, INC., a Delaware corporation
company having its principal place of business located at 1247 Ward Avenue,
Suite 200 West Chester, PA 19380 (the “Borrower”), for value received, hereby
promises to pay to the order of TAK Investments, Inc., a Delaware corporation
having its principal place of business at 8301 River Road, Bethesda, MD 20817
(the “Lender”), the amount of Two Hundred and Fifty Thousand U.S. Dollars
(US$250,000) (the “Principal”), plus interest accruing on the Principal at an
annual rate of Five Percent (5%) (the “Interest”).

      2. Payment. Any unpaid Principal and Interest on this Promissory Note will
become due and payable on demand by Lender. At such time the Borrower shall
repay the unpaid Principal and accrued Interest on this Promissory Note. All
such payments shall be made in same day funds denominated in United States
Dollars.

      3. Interest. Interest on the outstanding Principal from time to time shall
accrue at a rate of five percent (5%) per annum. Interest on the outstanding
Principal shall be computed on the basis of the actual number of days elapsed
and a year of three hundred and sixty (360) days.

      4. Prepayment. The Borrower may prepay without penalty all or any portion
of the sums owed hereunder.

      5. Automatic Conversion. Upon the consummation of a private placement of
the Company’s shares of common stock made in the manner contemplated by that
certain Common Stock Purchase Agreement being negotiated by the Lender and the
Company, all of the outstanding principal amount of this Note, plus all accrued
but unpaid interest thereon, shall be automatically converted into such number
of shares of common stock of Borrower issued pursuant to such financing as is
equal to (a) one hundred percent (100%) of the outstanding principal amount of
the Note plus any accrued but unpaid interest thereon being converted, divided
by (b) the agreed price per share of the common stock being issued pursuant to
such common stock financing. Upon the conversion of this Note, the outstanding
principal amount of this Note plus all accrued but unpaid interest shall be
deemed to be the consideration for the Lender’s interest in the Common Stock
upon consummation of the common stock private placement.

 



--------------------------------------------------------------------------------



 



      6. Replacement. Upon receipt of a duly executed, notarized and unsecured
written statement from the Lender with respect to the loss, theft or destruction
of this Note (or any replacement hereof), and without requiring an indemnity
bond or other security, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such Note, the Borrower shall issue a new Note, of
like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.

      7. Severability. In the event any one or more of the provisions contained
in this Promissory Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall, at the option of the Lender or any holder hereof, not affect any other
provision of this Promissory Note, but this Promissory Note shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.

      8. Compliance with Securities Laws. The Lender of this Note acknowledges
that this Note is being acquired solely for the Lender’s own account and not as
a nominee for any other party, and for investment, and that the Lender shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission. This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSACTION HAS BEEN REGISTERED
UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR PRESCIENT
APPLIED INTELLIGENCE, INC., SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL
SATISFACTORY TO IT STATING THAT SUCH REGISTRATION IS NOT REQUIRED.”

      9. Modification. This Promissory Note may only be modified by an agreement
in writing executed by the Borrower and Lender. The Borrower has the full power,
authority and legal right to execute and deliver this Promissory Note, and
represents that this Promissory Note constitutes a valid and binding obligation
of the Borrower.

      10. Waivers. Any failure of the Lender to exercise any right hereunder
shall not be construed as a waiver of the right to exercise the same or any
other right at any other time.

      11. Enforcement Expenses. The Borrower agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

      12. Terms Defined. The terms “Borrower” and “Lender” as used in this
Promissory Note shall include their respective heirs, executors, personal
representatives, successors and assigns.

      13. Binding Effect. The obligations of the Borrower and the Lender set
forth herein shall be binding upon the successors and assigns of each such
party.

      14. Controlling Law. This Note shall be governed by the laws of the United
States of America and the State of New York, without regard to the principles of
conflicts laws of those jurisdictions.

ii

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as
of the date first written above.

            PRESCIENT APPLIED INTELLIGENCE, INC.,
A Delaware Corporation
      By:   /s/ Stan Szczygiel         Name:   Stan Szczygiel        Title:  
Chief Financial Officer     

iii

 